Citation Nr: 9918483	
Decision Date: 07/06/99    Archive Date: 07/15/99

DOCKET NO.  95-10 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to National Service Life Insurance (NSLI) 
proceeds.

(The issues of entitlement to death pension and accrued 
benefits are discussed in a separate decision).


ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel



INTRODUCTION

The veteran had recognized guerrilla service from December 
1944 to September 1945, and service in the New Philippine 
Scouts from September 1945 to February 1946.  He died August 
[redacted] 1986; the appellant is his surviving spouse.  


FINDING OF FACT

The record does not contain a document that could be viewed 
as a substantive appeal with regard to the issue of 
entitlement to NSLI proceeds.


CONCLUSION OF LAW

The Board lacks jurisdiction over the claim of entitlement to 
NSLI proceeds.  38 U.S.C.A. §§ 7104(a), 7105(a), (d)(3)(5) 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 20.101(a), 20.200, 
20.202, 20.302(b) (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

In a decision dated in August 1996, the Board referred the 
issue of entitlement to NSLI benefits to the Manila, 
Philippines, Regional Office for further action.  The 
appellant appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court").

In a Memorandum decision dated December 8, 1997, the Court 
affirmed the Board's August 1996 denial of service connection 
for the cause of the veteran's death.  However, the Court 
found that the Board improperly referred to the RO the issue 
of entitlement to NSLI benefits, in that the appellant's 
statement dated in December 1994 constituted a valid notice 
of disagreement with the RO's failure to adjudicate her 
claim.  See Isenbart v. Brown, 7 Vet. App. 537, 541 (1995); 
Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995), citing 
Littke v. Derwinski, 1 Vet. App. 90, 92 (1990).  The Court 
held that the Board's proper recourse was to remand the issue 
to the RO for procedural action.

Accordingly, the Board, in a decision dated in June 1998, 
remanded the matter of entitlement to NSLI benefits for 
further procedural action.  On March 18, 1999, the 
Philadelphia, Pennsylvania, Regional Office and Insurance 
Center issued the appellant a statement of the case advising 
in part that the veteran had not had NSLI insurance since 
1949 and advised her that a substantive appeal must be filed 
within 30 days from the date the statement of the case was 
issued.  

The Board's jurisdiction is predicated upon a perfected 
appeal having been filed on an issue or issues in 
controversy.  38 U.S.C.A. §§ 7104(a), 7105(a), (d)(3)(5); 
38 C.F.R. § 20.101(a).  A perfected appeal consists of a 
timely filed notice of disagreement in writing, and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  A substantive 
appeal consists of a properly completed VA Form 1-9, "Appeal 
to Board of Veterans' Appeals," or correspondence containing 
the necessary information.  The substantive appeal should set 
out specific arguments relating to errors of fact or law made 
by the agency of original jurisdiction in reaching the 
determination, or determinations, being appealed.  The Board 
will construe such arguments in a liberal manner for purposes 
of determining whether they raise issues on appeal, but the 
Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination, or determinations, 
being appealed.  Proper completion and filing of a 
substantive appeal are the last actions the appellant needs 
to take to perfect an appeal.  38 C.F.R. § 20.202.  See also 
Roy v. Brown, 5 Vet. App. 554, 555 (1993).

A review of the claims file is entirely negative for 
correspondence constituting a substantive appeal from the 
appellant after issuance of the March 1999 statement of the 
case.  Thus, she has not perfected her appeal and there is no 
case or controversy before the Board.


ORDER

Since the appellant has failed to perfect an appeal by 
submitting a timely substantive appeal on the claim of 
entitlement to NSLI benefits, said claim is dismissed by the 
Board for lack of jurisdiction.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals



 

